Acknowledgment
The amendment filed on February 18, 2022 responding to the Office Action mailed on August 18, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 21 to 41 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
The claims are objected to because of the following informalities: 
Regarding claim 21 which recites;
‘adjacent closely spaced molecules’ at line 15,  it appears that this subject matter refers to ‘adjacent closely spaced molecules’ at line at line 13 and so should recite ‘the adjacent closely spaced molecules’;
‘a negligible change’ at line 15, it appears that this subject matter refers to ‘a negligible charge’ at line 11 and so should recite ‘the negligible change’;
‘the lower state’ at line 17 which appears to refer to ‘the lower energy state’ at line 7.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 21-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, which recites ‘the molecule’ at lines 10 and 11, there is insufficient antecedent basis for this subject matter.  The claim recites ‘the number of molecules’ at lines 22 and 23 which lack antecedent basis.
Claims 22-41 depend directly or indirectly on claim 21 and are likewise defective.
Regarding claim 23 which recites ‘the ordered ensemble of molecules’, there is insufficient antecedent basis for this subject matter.
Regarding claim 26 which recites ‘the ordered ensemble of molecules’, there is insufficient antecedent basis for this subject matter.
Regarding claim 41, which recites ‘the photochemical decomposition’, there is insufficient antecedent basis for this subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  76 Fed. Reg. 7164 (February 9, 2011).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Id. at 7165.  When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Id. at 7165.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).  Id. at 7165.
Regarding claim 21, which recites inter alia ‘closely spaced molecules’ at line 5, ‘flat enough’ at lines 9-10, ‘negligible change’ at line 11, ‘sufficiently close together’ at line 12, ‘sufficient to raise’ at line 20 for which the specification does not provide a standard for measure ‘closely’, ‘flat enough’, ‘negligible’, ‘sufficiently close’ or ‘sufficient to raise’.  Furthermore, these terms have no recognized standard in the photochemistry art.  Accordingly, Examiner determines that those skilled in the art would not understand 
Claims 22-41 depend directly or indirectly on claim 21 and are likewise indefinite.
Regarding claim 36, which recites ‘rings that behave as a ring of six linked entities’, there is no basis to determine how and by what degree, a ring ‘behaves’ like a six linked entity’.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22-26, 29-36 and 38-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The enablement clause of section 112 requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include;  (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the In re Wands, 858 F.2d 731, 737, (Fed. Cir. 1988).  The question is that when taken as a whole whether undue experimentation would have been necessary before one of ordinary skill in the art, using the guidance supplied Applicant's disclosure, could have made/used the claimed invention.
Regarding claim 1;
the breadth of the claims – Examiner judges the claim breadth to be vast in that it appears any endergonic reaction is within the scope of the claims and because the Gibb’s free energy is a function of temperature, Examiner opines that many reactions can be endergonic merely by the temperature at which the Gibbs free energy is computed.  Further the process to supplying energy merely requires only closely packed molecules and does not recite any other ascertainable structure.
the nature of the invention -  As best understood by Examiner, Applicant's disclosure is directed to any lasing system based in which the population of excited states is generated as a result of a molecular binding energy minima and related curvature in conjunction in the presence of a spin forbidden decay state to sustainably invert the population of excited electrons resulting in an emission that is an amplitude amplified output.  As presently understood by Examiner the invention is directed to a concept of energy transfer by in large to generate a 
the state of the prior art – is judged to be poor.  Examiner is unaware of any SAM systems of chlorophyll or coronene or phthalocyanine that lase or emit amplified output, nor any prior art that informs the necessary closely packed spacing conditions for ring compounds.
level of one of ordinary skill – is judged to be that of a bench chemist with an undergraduate degree in chemistry  
the level of predictability in the art – is judged poor in that the lasing or not appears to a particular consequence of the binding energy between excited electron neighbors and binding energy that is difficult to predict absent experimentation, i.e. quantum mechanical modeling and experimental verification over an extensive domain of molecules and atoms being only configured in a ring compound.  Likewise the functionality of the method depends upon the ring chemistry of the atoms, i.e. spin forbidden states, and the packing density of the atoms.
the amount of direction or guidance provided by the inventor – as presently understood by the Examiner guidance is limited to chlorophyll a or b, coronene and hexa-benzopericoronenes as the excitable medium which are on a glass slide.  It is unclear to Examiner how the spacing of the molecules is modulated so as to give rise the desired quantum mechanical properties.  That is to say, there is no disclosure on the tools and methods to modulate the ring spacing.  Will a monolayer of chlorophyll, i.e. any chlorophyll, on a substrate give 
the existence of working  examples -  Examiner is unaware of a working but Applicant reports crystalized coronene on a glass slide.
In view of the foregoing and having diligently reviewed Applicant’s disclosure, Examiner concludes that when taken as a whole whether undue experimentation would have been necessary before one of ordinary skill in the art could make and used the claimed invention.
Regarding claims 22-26 26, 29-36 and 38-41 which depend directly or indirectly on claim 21, Examiner notes that this subject matter is a further description of the theoretical principles, not structure, and so does not inform the conditions of making the claimed method or its use.  Alternatively the recitation of ring compound or the unbounded geometry of the layer of the ordered ensemble does not cure, mitigate or mediate the vastness in the claims, the lack of working examples or the knowledge skills and abilities of an artisan.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2005/0211290 (Deng).
Regarding claim 1, Deng discloses a method for producing hydrogen, [0069, 77], by splitting water, [0019],  in an endergonic chemical reaction, [0040-43], that requires an amount of energy greater than one photon of visible light, [0060], to photochemically decompose water molecules, [0060, 69], into oxygen, [0077], positive hydrogen ions, [0041, 60], and electrons [0041]; (D) separating the hydrogen ions from the oxygen, [0059]; (E) supplying electrons to the hydrogen ions, to produce molecular hydrogen [0041]; and (F) collecting the molecular hydrogen [0046, 60, 77].
It appears to Examiner that Applicant is claiming hydrogen produced by the recited method and the claim sounds as a product by process claim.  Examiner further notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.
Here Applicant claims hydrogen produced by a method i.e., by means of an electron polarization wave, comprising the steps of: (A) contacting water with a bounded volume of excitable medium containing a fabricated and ordered ensemble of a material comprised of closely spaced molecules of a ring compound, wherein the ordered ensemble has (a) well defined energy states including a lower energy state, and one or more higher energy states above the lower energy state, and (b) a property represented by a curve of total electron binding energy versus a number of electrons added to one of the closely spaced molecules that is flat enough to enable an electron to be added to or subtracted from the molecule with a negligible change in total binding energy in the 
Regarding claims 22-41, it does not appear that this subject matter changes the structure of the molecular hydrogen disclosed by the prior art PEC process.  Accordingly, Applicant to come forward with evidence establishing an unobvious difference between the claimed product, collected hydrogen, and the prior art product, collected hydrogen
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 and 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1/12/2, 3-4, 6-11, and 13 of U.S. Patent No. 10,731,263 (‘263) in view of Deng.  Although the claims at issue are not identical, they are not patentably distinct from each other as discussed below.
Regarding claim 21, claim 1 of the ‘263 patent teaches a method for carrying out a chemical reaction, comprising: conducting an endergonic chemical reaction that comprises a reaction that requires an amount of energy greater than one photon of visible light; and supplying to the chemical reaction energy comprising an electron polarization wave produced by a process comprising: (A) pumping energy into a bounded volume of excitable medium containing a fabricated and ordered ensemble of a material comprised of closely spaced molecules of a ring compound, wherein the ordered ensemble has (a) well defined energy states including a lower state, and one or more higher states above the lower state, and (b) a property represented by a curve of total electron binding energy versus a number of electrons added to one of the closely spaced molecules that is flat enough to enable an electron to be added to or subtracted from the molecule with a negligible change in total binding energy in the molecule; and (c) wherein the closely spaced molecules of the ring compound are arranged sufficiently close together to enable transfer of excited electrons between adjacent closely spaced molecules due to the property of the closely spaced molecules recited in (b), whereby an excited electron can be transferred between adjacent closely spaced molecules with a negligible change in binding energy, to form a longer-lived excited state because the excited electron is spin-forbidden to decay back to the lower state within the one of the closely spaced molecules to which it has moved, wherein energy is pumped in an amount that is sufficient to raise a plurality of electrons in the closely spaced molecules to the one or more higher energy states; (B) releasing stored energy in the longer-lived 
Claim 1 of the ‘263 patent does not each a method for producing hydrogen by splitting water in an endergonic chemical reaction that requires an amount of energy greater than one photon of visible light, by means of an electron polarization wave, comprising the steps; (D) separating the hydrogen ions from the oxygen; (E) supplying electrons to the hydrogen ions, to produce molecular hydrogen; and (F) collecting the molecular hydrogen.  Claim 1 of the ‘263 patent does not teach to produce a localized population inversion, wherein the number of molecules in the one or more higher energy states is greater than the number of molecules in the lower energy state.
Claim 2 of the ‘263 patent teaches the pumping energy is directed onto the excitable medium in an amount sufficient to produce a localized, population inversion, wherein the number of molecules in the one or more higher energy states is greater than the number of molecules in the lower energy state.

Deng is directed to photoelectrochemical processes.  Referring to the discussion above, Deng teaches a method for producing hydrogen by splitting water in an endergonic chemical reaction that requires an amount of energy greater than one photon of visible light, by means of an electron polarization wave, comprising the steps; (D) separating the hydrogen ions from the oxygen; (E) supplying electrons to the hydrogen ions, to produce molecular hydrogen; and (F) collecting the molecular hydrogen.
Taken as a whole, the prior art is directed to PEC systems.  Deng teaches that splitting water in to hydrogen and oxygen is useful to produce hydrogen which is widely believe to be useful for fuel cells to support a hydrogen economy, [0004], thus reducing carbon dioxide emission.  An artisan would find it desirable to configure an chemical reaction to support a low carbon dioxide emission operation.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 21 as a method for producing hydrogen by splitting water in an endergonic chemical reaction that requires an amount of energy greater than one photon of visible light, by means of an electron polarization wave, comprising the steps; (D) separating the hydrogen ions from the oxygen; (E) supplying electrons to the hydrogen ions, to produce molecular hydrogen; and (F) collecting the molecular hydrogen further using a step to produce a localized population inversion, wherein the number of molecules in the one or more higher energy states is greater than the number of molecules in the lower energy state 
Regarding claim 22 which depends upon claim 21, Deng teaches the photon energy comprises sunlight at [0019].
Regarding claim 23 which depends upon claim 21, claim 3 of the ‘263 patent teaches the ordered ensemble of molecules consists essentially of a single species of molecule.
Regarding claim 24 which depends upon claim 21, claim 4 of the ‘263 patent teaches the ordered ensemble includes a layer having a thickness dimension and a longitudinal axis running transverse to the thickness dimension, and wherein the electron polarization wave moves in the direction of the longitudinal axis.
Regarding claim 25 which depends upon claim 21, claim 1 of the ‘263 patent teaches at least a portion of the output is generated within the excitable medium containing the fabricated and ordered ensemble of the material by amplifying the electron polarization wave with energy output that adds coherently to the amplitude of the electromagnetic oscillation and adds energy to the energetically driven charge motion of the electrons and/or holes.
Regarding claim 26 which depends upon claim 21, claim 6 of the ‘263 patent teaches the ordered ensemble of molecules comprises coronene.
Regarding claim 27 which depends upon claim 21, claim 7 of the ‘263 patent teaches the ring compound comprises a member of the coronene family in crystalline form.
claim 28 which depends upon claim 21, claim 8 of the ‘263 patent teaches the ring compound comprises chlorophyll rings of carbon atoms.
Regarding claim 29 which depends upon claim 24, claim 9 of the ‘263 patent teaches the layer comprises at least one linear stack of molecules of the ring compound that extends in the direction of the longitudinal axis of the layer and that has one end in contact with the water to provide a contact site with the water.
Regarding claim 30 which depends upon claim 21, claim 10 of the ‘263 patent teaches the ring compound comprises conjugated rings in planar molecules.
Regarding claim 31 which depends upon claim 21, claim 11 of the ‘263 patent teaches the ordered ensemble comprises at least one dimer of the ring compound.
Regarding claim 32 which depends upon claim 21, Deng teaches the separation of hydrogen ions is carried out by passing the hydrogen ions through a membrane permeable to hydrogen ions.
Regarding claim 33 which depends upon claim 32, Deng teaches the method is carried out in a galvanic cell separated into a first side and a second side by the membrane.
Regarding claim 34 which depends upon claim 33, Deng teaches the first side contains the bounded volume of excitable medium and is exposed to the photon energy, and in the second side the hydrogen ions are contacted with the supplied electrons.
Regarding claim 35 which depends upon claim 34, Deng suggests at [0060] the second side is kept dark.
Regarding claim 36 which depends upon claim 21, claim 13 of the ‘263 patent teaches the ring compound comprises chlorophyll rings of carbon atoms, coronene and 
Regarding claim 37 which depends upon claim 21, claim 14 of the ‘263 patent teaches the ring compound comprises phthalocyanine which is a 
Regarding claim 38 which depends upon claim 29, claim 9 and 13 of the ‘263 patent the contact site with water located at one end of the at least one linear stack of molecules of the ring compound comprises a transition metal.
Regarding claim 40 which depends upon claim 21, Deng teaches the step of collecting the oxygen in molecular form.
Regarding claim 41 which depends upon claim 21, Deng teaches the step of supplying electrons to the hydrogen ions to produce molecular hydrogen comprises supplying electrons obtained from the photochemical decomposition of water in step (C).
Claims 21-27, 30, 32-34 and 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 and 6-7 of U.S. Patent No. 10,109,812 (‘812) in view of Deng. Although the claims at issue are not identical, they are not patentably distinct from each other as discussed below.
Regarding claim 21 and referring to the discussion above, claim 2 of the ‘812 patent does not disclose a method for producing hydrogen by splitting water in an endergonic chemical reaction that requires an amount of energy greater than one photon of visible light, by means of an electron polarization wave, comprising the steps; (D) separating the hydrogen ions from the oxygen; (E) supplying electrons to the .
Claim 2 of the ‘812 patent teaches the pumping energy is directed onto the excitable medium in an amount sufficient to produce a localized, population inversion, wherein the number of molecules in the one or more higher energy states is greater than the number of molecules in the lower energy state.
Deng is directed to photoelectrochemical processes.  Deng  teaches a method for producing hydrogen by splitting water in an endergonic chemical reaction that requires an amount of energy greater than one photon of visible light, by means of an electron polarization wave, comprising the steps; (D) separating the hydrogen ions from the oxygen; (E) supplying electrons to the hydrogen ions, to produce molecular hydrogen; and (F) collecting the molecular hydrogen.
Taken as a whole, the prior art is directed to PEC systems.  Deng teaches that splitting water in to hydrogen and oxygen is useful to produce hydrogen which is widely believe to be useful for fuel cells in a hydrogen economy, [0004], thus reducing carbon dioxide emission.  An artisan would find it desirable to configure an chemical reaction to support a low carbon dioxide emission operation.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 21 as a method for producing hydrogen by splitting water in an endergonic chemical reaction that requires an amount of energy greater than one photon of visible light, by means of an electron 
Regarding claim 22 which depends upon claim 21, Deng teaches the photon energy comprises sunlight at [0019].
Regarding claims 23-27, claims 4, 7, 3, 4 and 6 of the ‘812 Patent teach and suggest this subject matter. 
Regarding claim 30, claim 4 of the ‘812 Patent teach and suggest this subject matter where Examiner notes a species anticipates a genus.
Regarding claim 32 which depends upon claim 21, Deng teaches the separation of hydrogen ions is carried out by passing the hydrogen ions through a membrane permeable to hydrogen ions.
Regarding claim 33 which depends upon claim 32, Deng teaches the method is carried out in a galvanic cell separated into a first side and a second side by the membrane.
Regarding claim 34 which depends upon claim 33, Deng teaches the first side contains the bounded volume of excitable medium and is exposed to the photon energy, and in the second side the hydrogen ions are contacted with the supplied electrons.
claim 35 which depends upon claim 34, Deng suggests at [0060] the second side is kept dark.
Regarding claim 40 which depends upon claim 21, Deng teaches the step of collecting the oxygen in molecular form.
Regarding claim 41 which depends upon claim 21, Deng teaches the step of supplying electrons to the hydrogen ions to produce molecular hydrogen comprises supplying electrons obtained from the photochemical decomposition of water in step (C).
Response to Arguments
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action. See MPEP 714.02.
Applicant’s arguments with respect to peioe claims, now cancelled, claims have been considered but are moot because Applicant elected to submit a new set of claims and claims are taken as a whole and treated on their merits, not in conjunction with cancelled claims, rejections thereof or argument in parent applications.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893